DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Restriction/Election Requirement filed 04 March 2022 for the application filed 20 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 16/887,555 filed 29 May 2020; CON of PCT/US2020/033246, filed 15 May 2020; PRO 62/910,789, filed 04 October 2019; PRO 62/848,014, filed 15 May 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-29 (drawn to filtration apparatuses comprising graphene oxide sheets), and Species 2 (drawn to an amide or a derivative thereof chemical spacer) in the reply filed on 04 March 2022 is acknowledged.
Claims 5-7, 17-19, 26, 27, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2022.

Claim Interpretation
	The claims include limitations directed toward parameters of lactose rejection rates (e.g., a first lactose rejection rate, a second lactose rejection rate). As is well-known in the art, the rejection rate of a membrane is dependent on the separation mechanism of the membrane (in conventional membranes, this is typically pore size/diameter). For graphene oxide membranes, as is the case for this invention, rejection rates are dependent on the interlayer distances between adjacent graphene oxide sheets, which Applicant has identified as the d-spacing, i.e., the 
	Because the claimed invention is directed toward filtration apparatuses rather than methods of filtering or methods of using said apparatuses, patentability of the invention is dependent on structural and functional limitations. Therefore, for limitations directed toward lactose rejection rates, the Examiner finds that while such limitations are functional limitations that require consideration, the corresponding structure that enables such limitations is related to the interlayer d-spacing between graphene oxide sheets. Because Applicant has indicated in the disclosure that the graphene oxide sheets have d-spacings ranging from less than about 20 Å to more than about 7 Å (p0089), then relevant prior art that would be considered to read upon or make obvious the claimed invention would also be required to have the same or overlapping d-spacings between graphene oxide sheets.
	Furthermore, the claims recite that each graphene oxide sheet is not covalently crosslinked with the adjacent graphene oxide sheet but also requires that each of the graphene oxide sheets is covalently coupled to a chemical spacer. It is noted that such limitations seem contradictory because the covalent coupling of a chemical spacer between adjacent graphene oxide sheets indicates that the graphene oxide sheets are covalently crosslinked with each other via the chemical spacer. At least for the limitation wherein “each of the graphene oxide sheets is not covalently crosslinked to the adjacent graphene oxide sheet”, the Examiner will assume Applicant intends that for each pair of adjacent graphene oxide sheets, the reactive groups on one sheet are not covalently and directly binding to the reactive groups on the other sheet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 8-16, 20-25, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 23, as written, the limitation “each of the graphene oxide sheets is not covalently crosslinked to the adjacent graphene oxide sheet” indicates that each graphene oxide sheet is not covalently crosslinked to at least only one adjacent graphene oxide sheet, i.e., each sheet could be covalently crosslinked to the other adjacent graphene oxide sheet. Based on context, the Examiner assumes Applicant intends that none of the graphene oxide sheets are covalently crosslinked to adjacent graphene oxide sheets. Thus, this limitation is considered indefinite for failing to distinctly claim the subject matter which the Applicant regards as the invention. Claims 2-4 and 8-11; Claims 13-16 and 20-22; and Claims 24, 25, 28, and 29 are also rejected due to their dependency on Claims 1, 12, and 23, respectively.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1-4, 8, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVE et al. (US PGPub 2017/0341034 A1) in view of LIN et al. (US PGPub 2019/0224628 A1).
Regarding Claim 1, DAVE discloses membranes comprising graphene oxide sheets having relatively small d-spacing dependent on chemical linkages between graphene oxide sheets (abstract). A membrane comprises a first graphene oxide sheet, a second graphene oxide sheet, and a chemical linkage that attaches the first graphene oxide sheet to the second graphene oxide sheet, wherein the linkage has a chemical formula of generally C(O)N(H) (p0009, p0101). DAVE is deficient in disclosing a support substrate.
LIN discloses porous graphene-based films comprising a multilayer array of graphene oxide sheets (abstract, p0011) on a substrate (p0082-0083, p0233-0234). Said substrate is a porous polymer substrate that advantageously assists with maintaining the strength and other physical properties of the filtration membrane, ensuring the membrane retains structural integrity (p0234). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to provide a support substrate as disclosed by LIN for the graphene oxide membrane disclosed by DAVE.
Regarding the limitations “the graphene oxide membrane has a first lactose rejection rate of at least 50% with a first 1 wt% lactose solution at room temperature” and “after the graphene oxide membrane is contacted with a solution that is at least 80°C for a period of time, the graphene oxide membrane has a second lactose rejection rate of at least 50% with a second 1 wt% lactose solution at room temperature”, such limitations are directed toward functional limitations characterized by the interlayer d-spacing between graphene oxide sheets, which are correlated with the lengths of the chemical spacers linking adjacent graphene oxide sheets (Applicant’s disclosure, p0089; DAVe, p0074). DAVE discloses such chemical linkages have relatively small lengths ranging from less than about 20 Å to greater than 3 Å (p0075), which overlaps with the 7-20 Å range described by Applicant (disclosure, p0089). As further indicated by DAVE, the length of the chemical linkages may be selected to impart desirable properties and control the interlayer spacing and accordingly the molecular weight cutoff of the graphene oxide membrane (p0073). Thus, DAVE discloses that the lengths of the chemical linkages (and therefore, the interlayer spacing) may be optimized by one of 
Thus, prior to the effective filing date of the claimed invention, these limitations would have been obvious to one of ordinary skill in the art because DAVE discloses or makes obvious the implied structure of these functional limitations and DAVE further teaches that the disclosed membranes are usable for filtering solutions containing lactose.
Regarding Claims 2-4, modified DAVE makes obvious the claimed filtration apparatus of Claim 1. The claimed limitations “wherein the second lactose rejection rate is at least substantially the same as the first lactose rejection rate”, “the first lactose rejection rate is less than or equal to 90%”, and “the second lactose rejection rate is less than or equal to 90%” are directed toward functional limitations as addressed in the rejection of Claim 1 above. Because these limitations are further directed toward means by which the claimed filtration apparatus is used, i.e., passing first and second lactose solutions, the limitations have no patentable weight. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 8, modified DAVE makes obvious the claimed filtration apparatus of Claim 1. DAVE further discloses the chemical linkages are amide linkages made by converting epoxides on a graphene oxide sheet to a methylene amine and reacted with a carboxylic acid to form an amide linkage bond of a certain length (p0086, p0182).
Regarding Claim 11, modified DAVE makes obvious the claimed filtration apparatus of Claim 1. The claimed limitation “wherein the solution has a pH of about 7, about 11, or about 14” is directed toward the properties of a solution that is filtered through the claimed filtration apparatus; as such, the limitation has no patentable weight. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 12, as described in the rejections of Claims 1 and 11 above, modified DAVE makes obvious the instantly claimed filtration apparatus. Furthermore, the limitations directed toward means by which the claimed filtration apparatus is used, i.e., passing first and second lactose solutions at room temperature and passing a solution having a pH of at least 11 at room temperature for a period of time, are not subject to patentability. The In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 13, modified DAVE makes obvious the claimed filtration apparatus of Claim 12. The claimed limitation “wherein the pH is at least about 12 or at least about 14” is directed toward the properties of a solution that is filtered through the claimed filtration apparatus; as such, the limitation has no patentable weight. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claims 14-16, modified DAVE makes obvious the claimed filtration apparatus of Claim 12. The claimed limitations “wherein the second lactose rejection rate is at least substantially the same as the first lactose rejection rate”, “the first lactose rejection rate is less than or equal to 90%”, and “the second lactose rejection rate is less than or equal to 90%” are directed toward functional limitations as addressed in the rejection of Claim 12 above. Because these limitations are further directed toward means by which the claimed filtration apparatus is used, i.e., passing first and second lactose solutions, the limitations have no patentable weight. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 20, modified DAVE makes obvious the claimed filtration apparatus of Claim 12. DAVE further discloses the chemical linkages are amide linkages made by converting epoxides on a graphene oxide sheet to a methylene amine and reacted with a carboxylic acid to form an amide linkage bond of a certain length (i.e., wherein the chemical spacer comprises an amide or a derivative thereof; p0086, p0182).

Claims 9, 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVE et al. (US PGPub 2017/0341034 A1) in view of LIN et al. (US PGPub 2019/0224628 A1), as applied to Claim 8 above, and further in view of BEDWORTH et al. (US PGPub 2016/0339160 A1)
Regarding Claims 9 and 10; and 21 and 22, modified DAVE makes obvious the claimed filtration apparatus of Claims 8 and 20, respectively. While DAVE discloses amide linkages formed by reacting epoxides with carboxylic acid, DAVE is deficient in explicitly disclosing wherein the chemical spacer comprises -NH-C(O)-R2 wherein R2 is C1-C6 alkyl or C2-C6 alkenyl, each of which can be optionally substituted; or that the amide is acrylamide, propionamide, isobutyramide, or pivalamide.
2 (or acrylamide) to be obvious because BEDWORTH discloses such a formula, e.g., methacrylamide. Even further, both DAVE and BEDWORTH disclose similar if not the same chemical reactions to form such a chemical linkage; as such all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., the formation of an amide linker (MPEP §2143.01 A).

Claims 23-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVE et al. (US PGPub 2017/0341034 A1) in view of LIN et al. (US PGPub 2019/0224628 A1) and further in view of HONG et al. (KR 20180000781 A; machine translation referenced herein).
Regarding Claim 23, as described in the rejection of Claim 1 above, modified DAVE makes obvious the instantly claimed filtration apparatus. Regarding the additional limitations, modified DAVE is deficient in disclosing the support substrate has a thickness of at least about 150 µm and a Young’s modulus of at least about 0.9 GPa.
HONG discloses a multilayer nanofilm comprising stacked layers of graphene oxide sheets on a polyethersulfone support (abstract; §Description of Embodiments, par. beginning “In one embodiment, the substrate…” on pg. 2, near top). Said substrate has a thickness of 100 to 200 µm, which overlaps with the claimed thickness of at least about 150 µm and therefore, absent showings of unexpected results or criticality, establishes a case of prima facie obviousness (MPEP 2144.05). Because both LIN and HONG disclose polyethersulfone support substrates for composite graphene oxide membranes, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found the limitation that the support substrate has a thickness of at least about 150 µm because such dimensions are known in the art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 24, modified DAVE makes obvious the filtration apparatus of Claim 23. Modified DAVE is deficient in disclosing the support substrate has a Young’s modulus of no more than about 2.5 GPa.
However, as indicated in the rejection of Claim 23, as is well-known in the art, a material having high Young’s modulus advantageously provides high strength and durability but is relatively stiff and undeformable, whereas a material having low Young’s modulus advantageously provides flexibility and pliability but is relatively weak and easily deformed. Therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation to produce a substrate having a desired strength or flexibility (MPEP §2144.05 II B). Thus, the claimed limitation is obvious to one of ordinary skill in the art prior to the effective filing date of the invention. 
	Regarding Claim 25, modified DAVE makes obvious the filtration apparatus of Claim 23. LIN further discloses a polyethersulfone (PES) substrate (p0233).
	Regarding Claim 28, modified DAVE makes obvious the filtration apparatus of Claim 23. DAVE further discloses the chemical linkages are amide linkages made by converting epoxides on a graphene oxide sheet to a methylene amine and reacted with a carboxylic acid to form an amide linkage bond of a certain length (p0086, p0182).

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVE et al. (US PGPub 2017/0341034 A1) in view of LIN et al. (US PGPub 2019/0224628 A1) and further in view of HONG et al. (KR 20180000781 A; machine translation referenced herein), as applied to Claim 28 above, and further in view of BEDWORTH et al. (US PGPub 2016/0339160 A1)
Regarding Claim 29, modified DAVE makes obvious the claimed filtration apparatus of Claim 28. While DAVE discloses amide linkages formed by reacting epoxides with carboxylic acid, DAVE is deficient in explicitly disclosing wherein the chemical spacer comprises -NH-C(O)-R2 wherein R2 is C1-C6 alkyl or C2-C6 alkenyl, each of which can be optionally substituted.
However, BEDWORTH discloses a graphene oxide membrane crosslinked with methacrylamide functionalized linkages formed from the reaction of an epoxide functionalized graphene oxide sheet (abstract; p0012; p0032; p0161; Claim 1). Absent showings of unexpected results or criticality, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found such a claimed chemical spacer formula of -NH-C(O)-R2 (or acrylamide) to be obvious because BEDWORTH discloses such a formula, e.g., methacrylamide. Even further, both DAVE and BEDWORTH disclose similar if not the same chemical reactions to form such a chemical linkage; as such all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., the formation of an amide linker (MPEP §2143.01 A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-16, 20-25, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 and 9-15 of U.S. Patent No. 11,097,227. Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of Claims 1-4, 8-16, 20-25, 28, and 29 are all read upon by the limitations claimed in Claims 1-7 and 9-15 of US Patent 11,097,227. The instantly claimed invention is directed to a filtration apparatus comprising a stack of graphene oxide membrane sheets chemically linked by a linkage group and used in filtering a lactose solution. The claimed invention of ‘227 is the same as that claimed in the instant invention, and all limitations of the instant claim are recited in the claims of ‘227; Claim 1 of ‘227 recites specific chemical spacers that read upon the limitations of dependent Claims 5-10, 17-22, and 26-29 of the pending application, and the dependent claims of ‘227 related to limitations of the structure/properties of the claimed apparatus read upon the limitations of dependent Claims 2-4, 11, 13-16, 24, and 25 of the pending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777